Case 19-09488              Doc 32          Filed 11/20/19 Entered 11/20/19 17:29:02                                   Desc Main
                                             Document     Page 1 of 4




 B2100A (Form 2100A) (12/15)


                           United States Bankruptcy Court
                           _______________
                           Northern        District Of _______________
                                                       Illinois

       Terrie Lasticly
 In re ______________________________,                                     19-09488
                                                                  Case No. ________________



                   TRANSFER OF CLAIM OTHER THAN FOR SECURITY
 A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
 Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
 transfer, other than for security, of the claim referenced in this evidence and notice.

 U.S. Bank Trust National Association,                                        MTGLQ Investors, LP
 as Trustee of the Tiki Series IV Trust
 ______________________________________                                      ____________________________________
            Name of Transferee                                                           Name of Transferor

 Name and Address where notices to transferee                                 Court Claim # (if known): 8-1
 should be sent:                                                              Amount of Claim: 287,199.52
 SN Servicing Corporation                                                     Date Claim Filed: 6/11/19
 323 Fifth St
 Eureka, CA 95501
        800-603-0836
 Phone: ______________________________                                                888-699-5600
                                                                             Phone: __________________________
                             8154
 Last Four Digits of Acct #: ______________                                                               7144
                                                                             Last Four Digits of Acct. #: __________

 Name and Address where transferee payments
 should be sent (if different from above):



 Phone: _______________________________
 Last Four Digits of Acct #: _______________



 I declare under penalty of perjury that the information provided in this notice is true and correct to the
 best of my knowledge and belief.

    /s/ Michelle R. Ghidotti-Gonsalves
 By:__________________________________                                             11/20/2019
                                                                              Date:____________________________
         Transferee/Transferee’s Agent


 Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Case 19-09488           Doc 32        Filed 11/20/19 Entered 11/20/19 17:29:02 Desc Main
                                        Document     Page 2 of 4              (800) 603-0836
                                                                                       Para Español, Ext. 2660 o 2643
           323 5TH STREET                                                            8:00 a.m. – 5:00 p.m. Pacific Time
           EUREKA CA 95501                                                                    Main Office NMLS #5985
                                                                                            Branch Office NMLS #9785



                                                                                                     October 21, 2019

                                                                               SnscLoanID0000298154
   TERRIE LASTICLY
   22597 CRESCENT WAY
   RICHTON PARK IL 60471



  RE: New Loan Number:
      Old Loan Number:
      Collateral: 22597 CRESCENT WAY; RICHTON PARK IL

              NOTICE OF ASSIGNMENT, SALE, OR TRANSFER OF SERVICING RIGHTS
  Dear Customer:

  The notice, which follows, is intended to inform you that the servicing of your mortgage loan has been
  assigned, sold or transferred. If the above-referenced loan is a closed-end, first lien, 1-4 unit residential (e.g.,
  homes, condominiums, cooperative units and mobile homes) mortgage loan, this notice is being provided to
  you under Section 6 of the Real Estate Settlement Procedures Act (RESPA) (12 U.S.C. §2605). When a state
  law requires this notice, this notice is being provided to you under state law. When neither Section 6 of
  RESPA nor state law requires this notice, this notice is being provided to you for your information.
  You are hereby notified that the servicing of your mortgage loan, that is, the right to collect payments from
  you, has been assigned, sold or transferred from Rushmore Loan Management Services LLC to SN Servicing
  Corporation for Tiki Series IV Trust, effective October 11, 2019.

  The assignment, sale, or transfer of the servicing of the mortgage loan does not affect any term or condition of
  the mortgage instruments, other than terms directly related to the servicing of your loan.

  Except in limited circumstances, the law requires that your present servicer send you this notice at least 15
  days before the effective date of transfer, or at closing. Your new servicer must also send you this notice no
  later than 15 days after this effective date or at closing.

  Your present servicer is Rushmore Loan Management Services LLC, 15480 Laguna Canyon Rd, Ste 100,
  Irvine, CA 92618. If you have any questions relating to the transfer of servicing from your present servicer call
  Customer Service at (888) 504-6700 Monday through Thursday between 6:00 a.m. and 7:00 p.m. and Friday
  between 6:00 a.m. and 6:00 p.m. Pacific Time. This is a toll-free number.

  Your new servicer will be SN Servicing Corporation.

  The correspondence address for your new servicer is SN Servicing Corporation, 323 Fifth St, Eureka, CA
  95501.

  The toll-free telephone number of your new servicer is (800) 603-0836. If you have any questions relating to
  the transfer of servicing to your new servicer call Jessica Barragan at (800) 603-0836 Monday through Friday
  between 8:00 a.m. and 5:00 p.m. Pacific Time. You may access your account and make payments via our
  secure website at https://borrower.snsc.com.

  The date that your present servicer will stop accepting payments from you is October 10, 2019. The date that
  your new servicer will start accepting payments from you is October 11, 2019. Send all payments on or after
  October 11, 2019 to your new servicer.
  Make your payments payable to:        SN Servicing Corporation

  Mail your payments to:                SN Servicing Corporation
                                        PO BOX 660820
                                        DALLAS, TX 75266-0820

  The transfer of servicing rights may affect the terms of or the continued availability of mortgage life or disability
  insurance or any other type of optional insurance in the following manner: SN Servicing Corporation will not
  continue to accept your insurance payments as a part of your monthly loan payment nor will it be responsible
  for the continuation of any such optional insurance coverage. You should take the following action to maintain
  coverage: contact your optional insurance carrier immediately for instructions on how to continue such
  optional insurance coverage.
Case 19-09488          Doc 32        Filed 11/20/19           Entered 11/20/19 17:29:02                 Desc Main
                                       Document
  You should also be aware of the following               Page
                                            information, which     3 out
                                                               is set of in4 more detail in Section 6 of the Real
  Estate Settlement Procedures Act (RESPA) (12 U.S.C. §2605):

  During the 60-day period following the effective date of the transfer of the loan servicing, a loan payment
  received by your old servicer before its due date may not be treated by the new loan servicer as late, and a
  late fee may not be imposed on you.

  Section 6 of RESPA (12 U.S.C. §2605) gives you certain consumer rights. If you send a “qualified written
  request” to your loan servicer concerning the servicing of your loan, your servicer must provide you with a
  written acknowledgment within 5 Business Days of receipt of your request. A “qualified written request” is a
  written correspondence, other than notice on a payment coupon or other payment medium supplied by the
  servicer, which includes your name and account number, and your reasons for the request. If you want to
  send a “qualified written request” regarding the servicing of your loan, it must be sent to this address: SN
  Servicing Corporation, 323 Fifth St, Eureka, CA 95501.

  Not later than 30 Business Days after receiving your request, your servicer must make any appropriate
  corrections to your account, and must provide you with a written clarification regarding any dispute. During
  this 30-Business Day period, your servicer may not provide information to a consumer reporting agency
  concerning any overdue payment related to such period or qualified written request. However, this does not
  prevent the servicer from initiating foreclosure if proper grounds exist under the mortgage documents.

  A Business Day is a day on which the offices of the business entity are open to the public for carrying on
  substantially all of its business functions.

  Section 6 of RESPA also provides for damages and costs for individuals or classes of individuals in
  circumstances where servicers are shown to have violated the requirements of that Section. You should seek
  legal advice if you believe your rights have been violated.

  You are hereby notified that this letter is being sent to you by SN Servicing Corporation, which is a debt
  collector. SN Servicing Corporation is attempting to collect a debt. Any information obtained by us will be
  used for that purpose. However, if you are in a bankruptcy proceeding or your debt has been discharged in
  bankruptcy, please read the next paragraph carefully for some important information.

  NOTICE TO ANY CUSTOMER IN BANKRUPTCY OR WHO HAS RECEIVED A DISCHARGE IN
  BANKRUPTCY: Notwithstanding anything in this notice to the contrary, if you have filed a bankruptcy petition
  and there is either an “automatic stay” in effect in your bankruptcy case, or you have received a discharge of
  your personal liability for the obligation identified in this letter, we may not and do not intend to pursue
  collection of that obligation from you personally. If these circumstances apply, this notice is not intended as a
  demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, however,
  please also note that despite any such bankruptcy filing, we do continue to retain whatever rights we hold in
  the property that secures the obligation.
  A consumer has the right to request in writing that a debt collector or collection agency cease further
  communication with the consumer. A written request to cease communication will not prohibit the debt
  collector or collection agency from taking any other action authorized by law to collect the debt.


  SN Servicing Corporation for Tiki Series IV Trust
  Customer Service Department
Case 19-09488           Doc 32       Filed 11/20/19 Entered 11/20/19 17:29:02 Desc Main
                                       Document     Page 4 of 4              (800) 603-0836
                                                                                     Para Español, Ext. 2660 o 2643
           323 5TH STREET                                                          8:00 a.m. – 5:00 p.m. Pacific Time
           EUREKA CA 95501                                                                  Main Office NMLS #5985
                                                                                          Branch Office NMLS #9785



                                                                                                   October 21, 2019

                                                                             SnscLoanID0000298154
   TERRIE LASTICLY
   22597 CRESCENT WAY
   RICHTON PARK IL 60471



  RE: New Loan Number:
      Old Loan Number:
      Collateral: 22597 CRESCENT WAY; RICHTON PARK IL

  As stated in previous correspondence, the servicing of your mortgage loan has been transferred from
  Rushmore Loan Management Services LLC to SN Servicing Corporation for Tiki Series IV Trust effective
  October 11, 2019

  If your loan is secured by real estate, please contact your insurance carrier to have the mortgagee clause
  changed to the following:
        SN Servicing Corp
        ISAOA ATIMA
        P.O. Box 35
        Eureka, CA 95502
  Please have your insurance carrier forward a copy of your insurance policy with the mortgagee clause change
  to our Escrow Department at the address shown above. If your property is located in a flood hazard zone,
  which starts with an “A” or “V”, we will also require a copy of your flood insurance policy.

  If you or your insurance carriers have any questions, please contact Jessica Barragan at (800) 603-0836
  Monday through Friday between 8:00 a.m. and 5:00 p.m., Pacific Time.

  You are hereby notified that this letter is being sent to you by SN Servicing Corporation, which is a debt
  collector. SN Servicing Corporation is attempting to collect a debt. Any information obtained by us will be
  used for that purpose. However, if you are in a bankruptcy proceeding or your debt has been discharged in
  bankruptcy, please read the next paragraph carefully for some important information.

  NOTICE TO ANY CUSTOMER IN BANKRUPTCY OR WHO HAS RECEIVED A DISCHARGE IN
  BANKRUPTCY: Notwithstanding anything in this notice to the contrary, if you have filed a bankruptcy petition
  and there is either an “automatic stay” in effect in your bankruptcy case, or you have received a discharge of
  your personal liability for the obligation identified in this letter, we may not and do not intend to pursue
  collection of that obligation from you personally. If these circumstances apply, this notice is not intended as a
  demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, however,
  please also note that despite any such bankruptcy filing, we do continue to retain whatever rights we hold in
  the property that secures the obligation.

  SN Servicing Corporation for Tiki Series IV Trust
  Escrow Department
